UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB QUARTERLY REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: December 31, 2007 U.S. DRY CLEANING CORPORATION (Exact name of registrant as specified in its chapter) Delaware 000-23305 77-0357037 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 4040 MacArthur Blvd., Suite 305 Newport Beach, CA92660 (Address of principal executive offices) Issuer’s telephone number, including area code: (949) 863-9669 125 E. Tahquitz Canyon, Suite 203 Palm Springs, California 92262 ( Former name or former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: x Yes o No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): o Yes x No The number of shares outstanding of the issuer’s common stock, as of January 31, 2008, was 21,968,406 shares. Transitional Small Business Disclosure Format (check one): o Yes x No TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) 1 Item 2: Management’s Discussion and Analysis 2 Item 3: Controls and Procedures 7 PART II - OTHER INFORMATION Item 1: Legal Proceedings 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 9 Item 4: Submission of Matters to a Vote of Security Holders 9 Item 5: Other Information 9 Item 6: Exhibits 9 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited condensed consolidated financial statements included in this Form 10-QSB are as follows: (a) Unaudited Condensed Consolidated Balance Sheet as of December 31, 2007 F-2 (b) Unaudited Condensed Consolidated Statements of Operations for the three months ended December 31, 2007 and 2006 F-3 (c) Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended December 31, 2007 and 2006 F-4 (d) Notes to Unaudited Condensed Consolidated Financial Statements F-5 F-1 US DRY CLEANING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET December 31, 2007 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 1,721,811 Accounts receivable, net 495,609 Deferred acquisition costs 641,848 Prepaid expenses and other current assets 199,585 Total Current Assets 3,058,853 Property and Equipment, net 1,731,840 Non-Current Assets Deposits 152,254 Deferred financing costs 70,000 Intangible assets, net 508,084 Goodwill 5,362,408 Total Non-Current Assets 6,092,746 Total Assets $ 10,883,439 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 1,856,672 Accrued liabilities 1,307,250 Capital lease obligations 185,587 Notes payable 288,980 Convertible notes payable 525,000 Line of credit 1,050,000 Total Current Liabilities 5,213,489 Long Term Liabilities Capital lease obligations, net of current portion 245,202 Notes payable, net of current portion 342,044 Convertible notes payable, net of current portion 3,317,312 Total Long Term Liabilities 3,904,558 Total Liabilities 9,118,047 Stockholders' Equity Convertible preferred stock; par value $0.001 per share; 20,000,000 authorized shares; 1,200,000 shares issued and none outstanding; liquidation preference of $2.40 per share – Common stock; par value $0.001 per share; 50,000,000 Series B authorized shares; none issued and outstanding – Common stock; par value $0.001 per share; 50,000,000 authorized shares; 21,968,406 shares issued and outstanding 21,968 Additional paid-in capital 23,725,809 Stockholder receivable (766,280 ) Accumulated deficit (21,216,105 ) Total Stockholders' Equity 1,765,392 Total Liabilities and Stockholders' Equity $ 10,883,439 The accompanying notes are an integral part of these condensed consolidated financial statements. F-2 US DRY CLEANING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED DECEMBER 31, 2 2007 2006 Net Sales $ 2,370,823 $ 1,601,411 Cost of Sales (1,180,747 ) (848,543 ) Gross Profit 1,190,076 752,868 Operating Expenses Delivery expenses 200,302 164,362 Store expenses 777,033 399,277 Selling expenses 161,321 151,474 Administrative expenses 1,510,226 1,375,880 Depreciation and amortization 96,225 77,293 Other 9,930 – Total operating expenses 2,755,037 2,168,286 Operating Loss (1,564,961 ) (1,415,418 ) Other income (expenses) Gain on extinguishment of debt 423,798 – Interest expense (700,617 ) – Other income (loss) (17,953 ) (122,940 ) Total other expenses (294,772 ) (122,940 ) Loss before provision for income taxes (1,859,733 ) (1,538,358 ) Provision for income taxes - – Net Loss $ (1,859,733 ) $ (1,538,358 ) $ (0.09 ) $ (0.09 ) Basic and diluted weighted average number of common shares outstanding 21,812,252 16,468,261 The accompanying notes are an integral part of these condensed consolidated financial statements. F-3 US DRY CLEANING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,859,733 ) $ (1,538,358 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 96,225 77,293 Amortization of deferred financing costsand consulting fees 8,125 – Bad debt expense 959 180 Equity instruments issued for compensation and services – 416,070 Gain on debt extinguishment (423,798 ) – Amortization of debt discounts 308,342 38,337 Changes in operating assets and liabilities: Accounts receivable (16,772 ) 123,449 Prepaid expenses and other current assets (95,374 ) 39,139 Deposits (4,297 ) – Other assets – (216,947 ) Accounts payable and accrued expenses 332,036 (223,105 ) Net cash used in operating activities (1,654,287 ) (1,283,942 ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (31,817 ) (40,282 ) Deferred acquisition costs (81,402 ) (123,284 ) Net cash used in investing activities (113,219 ) (163,566 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of convertible notes payable 1,853,500 1,400,000 Proceeds from line of credit 550,000 – Repayments on notes payable (102,938 ) (76,427 ) Repayments on convertible notes payable (100,000 ) – Repayments on capital lease obligations (58,784 ) (20,673 ) Deferred financing costs (269,825 ) (70,444 ) Net cash provided by financing activities 1,871,953 1,232,456 Net increase (decrease)in cash 104,447 (215,052 ) Cash at beginning of period 1,617,364 1,414,456 Cash at end of period $ 1,721,811 $ 1,199,404 Cash paid during the period for: Interest $ 23,276 $ 47,777 Income taxes $ - $ - The accompanying notes are an integral part of these condensed consolidated financial statements. F-4 US DRY CLEANING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) 2007 2006 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Debt discount on convertible notes issued with common stock $ – $ 500,089 Conversion of debt to common stock $ 315,000 $ - Conversion of note payable to convertible note $ 200,000 $ - The accompanying notes are an integral part of these condensed consolidated financial statements. F-5 US DRY CLEANING CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) 1.
